Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15, 17, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bugbee et al. (US 2021/0289007A1, filed 3-13-20, hereinafter Bugbee) in view of Mankovskii et al. (US 2016/0277715A1, hereinafter Mankovskii).
Regarding claim 1 Bugbee discloses: A video conferencing system for a reconfigurable meeting room, the video conferencing system being configured to transmit at least one of video and audio to at least one remote device and comprising at least: a camera (1135, fig. 1) for capturing video of at least a section of the meeting room and to provide video data; a microphone (1150, fig. 1) for capturing audio in the meeting room and to provide audio data; and processing circuitry (1105, fig. 1), connected at least with the camera and microphone to receive at least one of the video and audio data; wherein the processing circuitry is configured to determine if a change in the layout of the meeting room has occurred (implied by partition sensor 1160, fig. 1; “The partition sensor 1160 is connected to the partition controller 1155, which in turn is connected to the AV 
Regarding claim 17, Bugbee discloses: Processing circuitry for a video conferencing system for a reconfigurable meeting room, the video conferencing system being configured to transmit at least one of video and audio to at least one remote device, wherein the processing circuitry  (1105/1205/1305, fig. 1) being connectable with one or more of a camera (1135, fig. 1) and a microphone (1150, fig. 1) to receive at least one of video and audio; wherein the processing circuitry is configured to determine if a change in the layout of the meeting room has occurred (implied by partition sensor 1160, fig. 1; “The partition sensor 1160 is connected to the partition controller 1155, which in turn is connected to the AV controller, and is collectively configured to sense the configuration of the combinable conference rooms and transmit the information to the AV controller 1105 to confirm configuration”: paragraph: 0030), and upon determination that the change in the layout has occurred, operate in a proximity joining mode in which the processing circuitry allows linking of the video conferencing system with at least one proximate video conferencing system for joined operation (figs. 1-7; paragraphs: 0024-0026).
Regarding claim 18, Bugbee discloses: A method of operating a video conferencing system for a reconfigurable meeting room, the video conferencing system being configured to transmit at least one of video and audio to at least one remote device and the video conferencing system comprising at least one of a camera (1135, fig. 1) for capturing video of at least a section of the meeting room and a microphone (1150, fig. 1) for capturing audio in the meeting room; comprising the steps of: determining if a change in the layout of the meeting room has occurred(implied by partition sensor 1160, fig. 1; “The partition sensor 1160 is connected to the partition controller 1155, which in turn is connected to the AV controller, and is collectively configured to sense the configuration of the 
Bugbee differs from the claimed invention in that he does not specifically disclose: determine if a change in layout of the meeting room has occurred using at least one of the camera and the microphone.
However, Mankovskii discloses: determine if a change in layout of the  room has occurred using at least one of the camera (“The captured images may also show whether structures such as partitions have been moved, and whether the state of structures has changed”: paragraph: 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugbee’s system to provide for the following: determine if a change in layout of the meeting room has occurred using at least one of the camera and the microphone as this arrangement would provide another well-known procedure for determining whether layout change occurred in a room as taught by Mankovskii.
Regarding claim 2, Bugbee further discloses: wherein the processing circuity is adapted to determine whether a change in layout has occurred by detecting a removal of a movable partition of the meeting room ( implied by partition sensor 1160, fig. 1; “The partition sensor 1160 is connected to the partition controller 1155, which in turn is connected to the AV controller, and is collectively configured to sense the configuration of the combinable conference rooms and transmit the information to the AV controller 1105 to confirm configuration”: paragraph: 0030).
Bugbee differs from claims 3-4 in that he does not specifically disclose: wherein the processing circuitry is adapted to detect the removal of the movable partition using the camera, wherein the processing circuitry is configured for object detection in the video data to detect the removal of the movable partition.
The captured images may also show whether structures such as partitions have been moved, and whether the state of structures has changed”: paragraph: 0044); wherein the processing circuitry is configured for object detection in the video data to detect the removal of the movable partition (implied by disclosure: Claim 18. The datacenter recited in claim 15, wherein the received images indicate that a structure comprising a partition has been moved, added or removed, the computing system updating the virtual model to reflect the movement, addition or removal of the partition).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bugbee’s system to provide for the following: wherein the processing circuitry is adapted to detect the removal of the movable partition using the camera, wherein the processing circuitry is configured for object detection in the video data to detect the removal of the movable partition as this arrangement would provide another well-known procedure for determining whether layout change occurred in a room as taught by Mankovskii.
Regarding claim 15, 19, Bugbee further teaches: wherein the processing circuitry is configured to determine if a change in the layout of the meeting room has occurred in predefined intervals ( implied by partition sensor 1160, fig. 1; “The partition sensor 1160 is connected to the partition controller 1155, which in turn is connected to the AV controller, and is collectively configured to sense the configuration of the combinable conference rooms and transmit the information to the AV controller 1105 to confirm configuration”: paragraph: 0030) , a non-transitory computer-readable medium including contents that are configured to cause processing circuitry for a video conferencing system to conduct the method of claim 18 (figs. 7-8; paragraph: 0043; 0054).
Claims 5-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651